Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
This Non-Final Office action in response to request for continued examination filed 4/29/2022.
Claims 1-19 and 37 were previously cancelled.
Claims 20-22, 24-27, 29-31 and 34-36 are amended.
Claim 23, 28 and 32 are cancelled.
Claims 20-22, 24-27, 29-31 and 33-36 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/29/2022.
Response to Arguments/Amendments
Applicant failed to file a terminal disclaimer, therefore the nonstatutory double patenting rejection is maintained.
Applicant’s amendment to claim 22 regarding antecedent basis has overcome the 35USC112(b) rejection, the rejection is withdrawn.
Applicant’s amendment to claim 22 regarding “wherein each indicator of the underlying indicators comprises a first portion relating to financial data of the company and a second portion relating to non-financial data of the company, and wherein at least one indicator of the underlying indicators includes a state setting...”, does not overcome the 35USC112(b) rejection, the rejection is maintained as noted below.
As it relates to the 35USC112(b) rejection and claims 20 and 29 regarding the limitation, “wherein the at least one variable of the variables is multiparametric” applicant’s amendment renders the rejection moot; the rejection is withdrawn.
Applicant’s arguments regarding 35 USC 103 rejection are moot since the amended claim limitations were not previously considered by the Examiner. Further, based on applicant’s amendments to the claims, Examiner has modified the rejection and addressed each of applicant’s claims in this Non-Final Office action.
Claim Objection
Claim 20 recites, “...a first value assigned to each indictor of the underlying indicators associated with each variable...”; there appears to be a typographical error in this limitation. Examiner interprets the word ‘indictor” as the word “indicator”. Appropriate correction is requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-22, 24-27, 29-31, and 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10,417,700B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to plotting and displaying a plurality of points, interpolated line segments and benchmark information extrinsic to a company whereby the plotted points are interconnected, rendering polygon segments on a display screen. The difference being, in the instant application, limitations from the dependent claims have been incorporated into the independent claims and further limitations regarding plotting points on a plurality of axes representing variables have been incorporated. However, one of ordinary skill in the pertinent art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the issued patent. Further, although the instant application additionally recites in independent claim 29, “…A system configured to construct and present a multivariate presentation of variables concerning a rating of a company, each variable having a unique set of underlying indicators comprising: one or more processing devices configured to: …”, and additional dependent claims 30, 31 and 33-36 the claim limitations presented for the system of the instant application are also similar to the claim limitations of method steps 20-22, and 24-27; hence they are also not patentably distinct from US Patent 10,417,700B2, but merely obvious variations of claims 1-9 of the issued Patent, as noted in the chart below: 
Application #16/532,416
Claims
Patent# 10,417,700 B2
Claims
20, 29,
1, 3, 8
21, 30
2
22, 31
3, 8
24, 33
4
25, 34
5
26, 35
6
27, 36
7


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites, “... wherein each indicator of the underlying indicators comprises a first portion relating to financial data of the company and a second portion relating to non- financial data of the company, and wherein at least one indicator of the underlying indicators includes a state setting, the method further comprising...”. This limitation is ambiguous.  Applicant’s disclosure teaches a plurality of indicators and indicator types describing various functions. How does one measure or determine a first portion, and/or a second portion of an underlying indicator? Applicant’s disclosure further teachesa first portion, second portion, and their respective state setting, numeric value, letter grade, and/or the like. Appropriate clarification is requested. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-22, 24-27, 29-31 and 33-36 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 20-22, 24-27, 29-31 and 33-36 are directed to a process (an act, or series of acts or steps), and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Independent claim 20 recites in part, “…  computing, within at least one processor of an at least one computer in a distributed computer network, a numeric grade for each variable of the variables calculated on a scale that starts at zero by applying a formula that weights a first value assigned to each indictor of the underlying indicators associated with each variable; computing, within the at least one processor of the at least one computer, an overall numeric grade from the numeric grade computed for each variable, wherein the overall numeric grade represents an overall rating of the company based on the numeric grade computed for each variable; defining, on a display screen of the at least one computer an origin; extending, from the origin, a first plurality of axes on the display screen, wherein the first plurality of axes comprising at least a first axis, a second axis, and a third axis, the first plurality of axes being generally equidistant from each other, a first axis of the first plurality of axes representing the overall numeric grade and second and third axes of the first plurality of axes representing a respective one of each of the variables; and plotting, on the display screen the numeric grade of each of the variables and the overall numeric grade as a first point on a respective axis corresponding to the  variable, thereby displaying first plotted pointsplurality of axes, thereby displaying second plotted points, wherein the benchmarking information is obtained from a database, and second linear segments interpolating between the second plotted points on each of the axes of the first plurality of axes to form a second polygon indicative of a comparison between the performance of the company and the benchmarking information.…”. Concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); mathematical concepts (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). The claims as drafted pertain to a process that under its broadest reasonable interpretation, recites mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion); and certain methods of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Hence the claim(s) recite(s) an abstract idea.
Independent claim 29 recites in part, “... one or more processing devices configured to: compute, within at least one processor of an at least one computer in a distributed computer network, a numeric grade for each variable of the variable calculated on a scale that starts at zero by applying a formula that weights a first value assigned to each indictor of the underlying indicators associated with each variable; compute, within the at least one processor of the at least one computer, an overall numeric grade from the numeric grade computed for each variable, wherein the overall numeric grade represents an overall rating of the company based on numeric grade computed for each variable; define on a display screen of the at least one computer; extend, from the origin a first plurality of axes on the display screen, wherein the first plurality of axes comprises at least a first axis, a second axis, and a third axis, the first plurality of axes being generally equidistant from each other, a first axis of the first plurality of axes representing the overall numeric grade and second and third axes of the first plurality of axes representing a respective one of each of the variables; and plot, on the display screen the numeric grade of each of the variables and the overall numeric grade as a first point on a respective axis corresponding to the variable, thereby displaying first plotted points; first linear segments interpolating between the first plotted points on each of the axes of the first plurality of axes to form a first polygon representative of a performance of the company, benchmarking information corresponding to each of the variables as a second point on each axis of the first plurality of axes, thereby displaying second plotted points, wherein the benchmarking information is obtained from a database, and second linear segments interpolating between the second plotted points on each of the axes of the at least first plurality of axes to form a second polygon indicative of a comparison between the performance of the company and the benchmarking information...” and as drafted pertain to a system that under its broadest reasonable interpretation, recites mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion); and certain methods of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Hence the claim(s) recite(s) an abstract idea.
The underlined limitations above demonstrate independent claims 20 and 29 are directed toward the abstract idea for presenting and plotting variables/points and line segments on a display screen representing performance of a company compared to benchmarking information in a computing environment. Applicant’s specification emphasizes a user interface for presenting data of a company in relation to its sector, industry or other benchmark (page 1, lines 9-14). The specification further discloses a multivariate presentation of variables concerning a company’s performance, plotting a value of each variable concerning the company and using the plotted points to interpolate segments between the axes on the display. The specification further discusses that the segments can connect to define polygonal or curved shapes for visually presenting a company’ s performance to benchmark information (page 4, lines 3-23).
Claim 20 is considered an abstract idea because the limitations as claimed,“… computing,... a numeric grade for each variable of the variables calculated on a scale that starts at zero by applying a formula that weights a first value assigned to each indictor of the underlying indicators associated with each variable; computing, ...an overall numeric grade from the numeric grade computed for each variable, wherein the overall numeric grade represents an overall rating of the company based on the numeric grade computed for each variable; defining...an origin; extending, from the origin, a first plurality of axes ....wherein the first plurality of axes comprising at least a first axis, a second axis, and a third axis, the first plurality of axes being generally equidistant from each other, a first axis of the first plurality of axes representing the overall numeric grade and second and third axes of the first plurality of axes representing a respective one of each of the variables; and plotting...the numeric grade of each of the variables and the overall numeric grade as a first point on a respective axis corresponding to the  variable, thereby displaying first plotted points.…”, which also pertains to mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components. For example, but for the “at least one processor” “at least one computer” “one or more processing devices” “database”, “display screen” language, computing in the context of this claim encompasses calculating a numeric grade for each variable by applying a formula that weights a first value assigned to each indicator associated with each variable; and computing an overall numeric grade representing an overall rating of the company based on the numeric grade computed for each variable. The first linear segments interpolating between the first plotted points on each of the axes of the first plurality of axes...representative of a performance of the company; and second linear segments interpolating between the second plotted points on each of the axes of the first plurality of axes...indicative of a comparison between the performance of the company and the benchmarking information are metrics which could be obtained by a user, but for the recitation of generic computing components (computer, processor, display screen, one or more processing devices and database) can be performed by a human being with a pen and paper. In this case, the process for presenting and plotting variables/points and line segments on a display screen representing performance of a company compared to benchmarking information by taking existing information, manipulating the data using mathematical formulas and organizing this information into a visual presentation is merely a process of organizing information through mathematical correlations using a mathematical formula(s) or relationships, calculations or equations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Further the claim(s) are also directed to the mental processes grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) since giving the broadest reasonable interpretation of the claim limitations covers the performance of the claims by a human being using a pen and paper but for the recitation of generic computer components. With the exception of generic computing components [“at least one processor”, “at least one computer”, “a database”, “a display screen”, “one or more processing devices”], the limitations are merely using the computing components as a tool to perform the process. There is nothing in the claims themselves that foreclose them from being performed by a human being with a pen and paper. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human being using a pen and paper" to be an abstract idea. Further, the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. In addition, the claim(s) are further related to certain methods of organizing human activity grouping of abstract ideas, (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); since the steps for “… computing,... a numeric grade for each variable of the variables... by applying a formula....associated with each variable; computing, ...an overall numeric grade from the numeric grade computed for each variable; computing, ...an overall numeric grade from the numeric grade computed for each variable, wherein the overall numeric grade represents an overall rating of the company based on the numeric grade computed for each variable; defining...an origin; extending, from the origin, a first plurality of axes .... being generally equidistant from each other, a first axis of the first plurality of axes representing the overall numeric grade and second and third axes of the first plurality of axes representing a respective one of each of the variables; and plotting...the numeric grade of each of the variables and the overall numeric grade as a first point on a respective axis corresponding to the  variable; first linear segments interpolating between the first plotted points on each of the axes of the first plurality of axes to form a first polygon representative of a performance of the company,; benchmarking information corresponding to each of the variables; second linear segments interpolating between the second plotted points on each of the axes of the first plurality of axes to form a second polygon indicative of a comparison between the performance of the company and the benchmarking information.…”, are directed to computing rating data of a company, and subsequently plotting points, variables, linear segments indicative of a comparison between the performance of a company and benchmarking information, hence pertaining to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations).  In the present case, the focus of the claims is not on an improvement in computers as tools, but on certain independently abstract ideas that use generic computing components as tools. Therefore, the claim(s) recite an abstract idea--see MPEP 2106.04(a). Independent claim 29 recites similar limitations as independent claim 20 and is also considered an abstract idea based on the same rationale noted above for independent claim 20.
Step 2A-Prong 2: This judicial exception is not integrated into a practical application because the additional elements of “at least one processor”, “at least one computer”, “a database”, “a display screen”, and “one or more processing devices” [claim 29] for (computing, defining, plotting, displaying) data gathering, and analysis are merely used to provide instructions for plotting performance of a company and benchmark information, and to implement the abstract idea recited above utilizing “at least one processor”, “at least one computer”, “a database”, “a display screen”, and “one or more processing devices” [claim 29] as a tool to perform the abstract idea, and generally links the abstract idea to a particular technological environment-see MPEP 2106.05 (f-h). The claims are directed to the collecting of information, analyzing it and displaying certain results of the collection and analysis. The office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea—see MPEP 2106.05(g).
Independent claims 20 and 29 fail to operate the recited “at least one processor”, “at least one computer”, “a database”, “a display screen”, and “one or more processing devices” [claim 29] (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for presenting and plotting variables/points and line segments on a display screen representing performance of a company compared to benchmarking information in a computing environment-see MPEP 2106.05(a). Accordingly, applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.04(d) or 2106.05(a). Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using generic computer and networking components performing generic computer functions such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). 
Dependent claims 21, 22, 24-27, 30, 31 and 33-36 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 21, 22, 24-27, 30, 31 and 33-36 recite additional data gathering and processing steps (selecting, plotting, interpolating, providing, calculating).  For example, “in response to selection, by a user, of a variable of the variables...”, “plot on the display screen a third value...”, “wherein each indicator of the underlying indicators comprises...”, “interpolating, by the at least one processor...”, “wherein interpolating comprises...”, “wherein a number of axes comprising the first plurality of axes corresponds to a number...”, “wherein a third value of each variable comprises a calculation...”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements only serves to further limit the abstract idea utilizing, “at least one processor”, “at least one computer”, “a database”, “a display screen”, and “one or more processing devices” [claim 29] as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. 
Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claims are directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements (“at least one processor”, “at least one computer”, “a database”, “a display screen”, and “one or more processing devices” [claim 29]) amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
Further, applicant’s plurality of axes, plotted variables/points, and linear segments displaying benchmark information of a company amounts to no more than applying the judicial exception using generic computing components, and linking the use of the judicial exception to a computing environment. In this case, the plurality of axes, plotted points, and linear segments are generically used to further process (display, interpolate, compare) received data (rating data of a company, benchmark information from a database) and fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Moreover, the specification only generically describes applicant’s interpolating step (see page 12, lines 15, “...segments are plotted that interpolate between the plotted points on each of the axes. In one arrangement, linear segments connect the plotted points...”; page 13, lines 1-5, “...points are plotted for each of the variables ...and the space between the axes is interpolated or interconnected to form a polygon (or closed-curved object) 354 in a manner that permits the company's performance to be readily distinguished and compared to that of the benchmark data by the user”). Further the plurality of axes, linear segments and plotted points are merely being used for visualizing and/or observing information related to a company. Merely requiring the selection and manipulation of information to provide a humanly comprehensible amount of information useful for user, by itself does not transform the otherwise-abstract processes of information collection and analysis (see applicant’s disclosure, page 4 lines 10-15,  “benchmark information which is extrinsic to the company can be obtained and plotted on the display screen together with the company’s performance for ready visual comparison of the company’s performance to the obtained benchmark”). The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Even so as to the claim requirement of, “first linear segment interpolating...second linear segments interpolating”, giving the broadest reasonable interpretation of the limitations in light of the specification, if understood to require interpolating points and plotting points/variables/linear segments on a display; nothing in the claims and/or specification contains any suggestion that the display needed for that purpose is anything but readily available (i.e. conventional) which is insufficient to pass the test of an inventive concept in the “application” of an abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
As detailed above, independent claim 29 is also considered abstract, as there is no inventive concept in the claim(s) and thus it is also ineligible.
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for presenting and plotting variables/points and line segments on a display screen representing performance of a company compared to benchmarking information.
 Hence, claims   20-22, 24-27, 29-31 and 33-36 are directed to non-statutory subject matter and fail to meet the standard for patent eligibility under 35USC§101 -see 2019 PEG and MPEP 2106.
Conclusion
References cited but not used:
Damschroder, US Patent Application Publication No US2003/0088492A1, “Method and Apparatus for Creating and Managing a Visual Representation of a Portfolio and Determining an Efficient Allocation”, relating to a method/system for active management of a portfolio, communication of complicated investment concepts and lucid, holistic portfolio representation.
Asami et al, JP 2004-302501A, “Safety measure analysis device, safety measure diagnosis device, safety measure progress management device and program”, relating to generating a radar chart for comparing, communicating results and effects quantitively.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                            
                            /LYNDA JASMIN/                            Supervisory Patent Examiner, Art Unit 3629